 

 

GLOBAL AMENDMENT

 

This Global Amendment (this “Amendment”) is entered into as of November 11,
2014, by and between Inter-Mountain Capital Corp., a Delaware corporation
(“Lender”), and Neah Power Systems, Inc., a Nevada corporation (“Borrower”). Any
capitalized terms not defined in this Amendment shall have the meaning ascribed
to such terms in the Note (defined below). 

 

A.        Borrower previously issued to Lender a Secured Convertible Promissory
Note dated May 5, 2014 in the original principal amount of $832,500.00 (the
“Note”).  

 

B.        The Note was issued pursuant to a Securities Purchase Agreement dated
May 5, 2014 by and between Lender and Borrower (the “Purchase Agreement,” and
together with the Note, and all other documents entered into in conjunction
therewith, each as amended from time to time, the “Transaction Documents”).   

 

C.        Borrower and Lender agree, subject to the terms, amendments,
conditions and understandings expressed in this Amendment, to modify certain
terms related to the fixed Installment Amounts and Installment Dates set forth
in the Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.         Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

 

2.         Amendment to Note. Notwithstanding the provisions of Section 8 of the
Note, which provides, among other things, that Borrower must pay a fixed
Installment Amount on each Installment Date, Borrower and Lender hereby amend
Section 8 of the Note, and all other relevant provisions therein, such that
instead of Borrower being obligated to pay the full applicable Installment
Amount on the applicable Installment Date, Borrower may pay in cash a smaller
amount, and in such case or if Borrower fails to submit an Installment Notice,
Lender shall then have the right to submit Installment Notices for Installment
Conversions at the Installment Conversion Price in the amount and frequency as
determined in Lender’s sole discretion subject to the Monthly Conversion Cap (as
defined below). In order to pay a portion of the Monthly Conversion Cap in cash,
Borrower must submit an Installment Notice by the first Trading Day of each
calendar month specifying the portion of the Monthly Conversion Cap Borrower
elects to pay in cash. If Borrower elects to pay a portion of the Monthly
Conversion Cap in cash, Borrower must make such cash payment by the seventh
(7th) day of such month. In the event Borrower elects to make payment in cash
pursuant to an Installment Notice and then fails to make such cash payment by
the seventh (7th) day of such month, then Borrower shall lose the right to make
cash payments pursuant to Section 8 of the Note in the future. “Monthly
Conversion Cap” means $69,375.00 per calendar month beginning in November 2014
as reduced by any cash payments made in accordance with this Section 2 during
such month; provided, however, that any amount of the Monthly Conversion Cap not
converted or paid in cash in any given calendar month shall carry forward to
subsequent months and be added to such months’ Monthly Conversion Cap. For
example, if Borrower paid $40,000.00 in cash in November 2014 and converted
$40,000.00 in December 2014, then the Monthly Conversion Cap for January 2015
would be $128,125.00 ($208,125.00 ($69,375.00 Monthly Conversion Cap * 3) -
$80,000.00 (amount actually converted/paid in cash in November and December)).
For the avoidance of doubt, Borrower may not pay in cash any portion of the
Monthly Conversion Cap that is carried forward into subsequent months. In any
given month, Borrower’s cash payment under Section 8 of the Note may not exceed
$68,375.00. Upon the occurrence of an Event of Default by Borrower under the
Note, the Monthly Conversion Cap shall automatically terminate and be of no
further force or effect and Borrower shall no longer have the option to make
cash payments pursuant to Section 8 of the Note; provided, however, Borrower
will still have the right to prepay the Note in cash pursuant to the procedure
set forth in Section 1 of the Note. Notwithstanding the foregoing or anything
herein to the contrary, nothing in this Amendment shall be deemed to modify
Section 12 of the Note and the ownership limitation restrictions thereunder.

 

1

 

--------------------------------------------------------------------------------

 

 

 

3.         Affirmation of Note. The Note, as amended hereby, shall be and remain
in full force and effect in accordance with its terms and is hereby ratified and
confirmed in all respects. Any reference to the Note after the date of this
Amendment is deemed to be a reference to the Note as amended by this Amendment.

 

4.         Due Authorization. In order to induce Lender to enter into this
Amendment, Borrower, for itself, and for its affiliates, successors and assigns,
hereby acknowledges, represents and warrants that Borrower has full power and
authority to enter into this Amendment and to incur and perform all obligations
and covenants contained herein, all of which have been duly authorized by all
proper and necessary action. No consent, approval, filing or registration with
or notice to any governmental authority is required as a condition to the
validity of this Amendment or the performance of any of the obligations of
Borrower hereunder.

  

5.         Other Terms Unchanged. The Transaction Documents, as amended by this
Amendment, remain in full force and effect, constitute legal, valid, and binding
obligations of each of the parties, and are in all respects agreed to, ratified,
and confirmed. Any reference to any Transaction Document after the date of this
Amendment is deemed to be a reference to such Transaction Document as amended by
this Amendment. If there is a conflict between the terms of this Amendment and
any Transaction Document, the terms of this Amendment shall control. No
forbearance or waiver may be implied by this Amendment. Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment to, any right, power, or remedy
of Lender under any Transaction Document, as in effect prior to the date hereof.

 

6.         Certain Acknowledgments. Borrower and Lender acknowledge and agree
that no property or cash consideration of any kind whatsoever has been or shall
be given by Lender to Borrower in connection with the amendments to the
Transaction Documents granted herein.

7.         Headings.  The headings contained in this Amendment are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Amendment.

8.         Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Amendment (or
such party’s signature page thereof) will be deemed to be an executed original
thereof.

9.         Further Assurances. Each party shall do and perform or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Amendment and the consummation of the
transactions contemplated hereby.

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

 IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

 

 

                                                                                                                BORROWER:

 

                                                                                                               Neah
Power Systems, Inc.

 

  

                                                                                                                                                                                       By:
                                                                              

                                                                                                                                                                                       Name:
                                                                          

                                                                                                                                                                                      
Title:
                                                                            

 

 

                                                                                                             
LENDER:

 

                                                                                                             
Inter-Mountain Capital Corp.

 

 

                                                                                                            
By:                                                                                       

                                                                                                                   
John M. Fife, President

 

 

                                                                                                                                                                  
[Signature Page to Global Amendment]

 

3

 

--------------------------------------------------------------------------------

 

 